Citation Nr: 1301815	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  06-24 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left foot plantar fasciitis, from September 10, 2003 to May 6, 2011.  

2.  Entitlement to an initial disability rating in excess of 10 percent for right foot plantar fasciitis, from September 10, 2003 to May 6, 2011.  

3.  Entitlement to an initial disability rating in excess of 30 percent for bilateral plantar fasciitis from May 7, 2011 to the present.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force, to include as an activated member of the Air Force Reserve, from December 1977 to September 1982, and from February 2003 to September 2003.  She had additional inactive service in the reserve component.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board, in March 2011, remanded the claims for additional evidentiary development.  The claims are ripe for appellate review.  

The entire claims file, to include the portion contained in the electronic Virtual VA system, was reviewed.  

The Veteran appeared at a Travel Board hearing in November 2007.  A transcript is associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran's pes planus has not been associated with service-connected plantar fasciitis nor with her military service.  

2.  The Veteran has had severe left foot plantar fasciitis, with significant pain and ambulation restriction, from the award of service connection in September 2003 to the present.  

3.  The Veteran has had severe right foot plantar fasciitis, with significant pain and ambulation restriction, from the award of service connection in September 2003 to the present.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, for left foot plantar fasciitis, from September 10, 2003 to the present, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.20, 4.71a, Diagnostic Codes 5276, 5284 (2012).

2.  The criteria for a 30 percent rating, for right foot plantar fasciitis, from September 10, 2003 to the present, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.20, 4.71a, Diagnostic Codes 5276, 5284 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in her possession that pertains to the claims.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).   The Veteran was informed of how VA determines disability ratings and establishes effective date of awards for service-connected benefits, as required by judicial precedent.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006)

The Veteran is represented by the Disabled American Veterans, and that organization is presumed to have knowledge of what is necessary to substantiate a claim for a higher initial rating for plantar fasciitis.  Neither the Veteran nor her representative have pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate her claims, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records, including VA examination reports.  There is no indication of any additional relevant evidence that has not been obtained.  With respect to the clinical examinations, the Board finds that the Veteran was provided thorough VA examinations which are adequate for rating purposes; there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2012).

Legal Criteria-Initial Ratings (General)

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

For claims for an increase that rises out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered the "staged" rating assigned in this claim by the RO, and for reasons discussed in detail below, has found that such an assignment is inappropriate in light of the greater severity of disability demonstrated since the initial award of service connection.  

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2012).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2012). 

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2012).

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."


Analysis

The Veteran in this case was granted service connection for right and left foot plantar fasciitis in a July 2005 rating decision.  10 percent disability evaluations were assigned for the right and left foot respectively, effective on September 10, 2003 (the day following release from the most recent period of active duty).  The Veteran posited a timely disagreement with this determination, arguing, essentially, that her condition was of greater severity than what was contemplated in the assignment of the separate 10 percent ratings.  The Board, in March 2011, remanded the claims for additional evidentiary development.  Specifically, it was requested that VA and Social Security Administration (SSA) records be obtained and that a new VA examination be afforded.  An examination was conducted in May 2011, and based on the results, a new rating was assigned.  Curiously, the RO noted that pes planus was present in the feet, and utilized the rating criteria associated with this disability to increase the Veteran's rating to a combined 30 percent for the foot disabilities.  That is, the individual ratings were discontinued, and a combined 30 percent rating was assigned for bilateral plantar fasciitis with pes planus.  The Veteran maintains that her disability is more severe than this, and the appeal continues.  

Since the filing of her claim for service connection, the Veteran has maintained that she has a significant amount of pain in her feet as due to plantar fasciitis.  The evidentiary record establishes that the disability was so disabling that conservative measures were not enough to control the condition.  Indeed, surgery was performed in March 2003, and the Veteran has maintained that she has needed pain medication on a daily basis to control her symptoms.  In June 2005, the Veteran was prescribed a wheelchair for her foot pain, and she was awarded SSA disability benefits as of November 2007 for the condition.  

In February 2005, the Veteran was afforded a VA examination to evaluate the severity of her feet disablement.  In the associated report, the Veteran stated that she had noticed pain in the feet since March 2002 while in Iraq and Kuwait.  She explained that there was a great deal of standing and marching, and that she developed pain in the feet which gradually increased to severe in intensity.  She had surgery in the feet in March 2003, and had several cortisone injections prior to that time.  The pain was a consistent 5 to 6 out of 10, and could be reduced to 3 out of 10 with medication.  The Veteran stated that if she walked for thirty minutes, while pain would not be immediate, in the evening she would have a deep, severe, sharp and throbbing pain in the arches and heels.  The Veteran reported needing to use unpaid Family and Medical Leave Act (FMLA) sick leave due to foot pain (she is currently in receipt of a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU)).  

The Veteran, throughout the course of her appeal, has maintained that her foot pain is so severe as to be extremely limiting in her activities.  She has had several clinical visits subsequent to the 2005 VA examination, and has, throughout 2006 and beyond, reported consistent pain in a clinical setting to as much as 9 out of 10 in severity.  She has further reported in lay statements that she is unable to walk, bike, or engage in recreational activities such as fishing due to her foot pain.  

A private physician, in November 2007, assessed the Veteran, and noted that the bilateral foot pain was attributable solely to plantar fasciitis.  The Veteran was lethargic due to medications for the condition, and it was noted that surgery was performed in 2004 after orthotic treatment did not provide relief.  The examiner noted an "appreciable associated functional compromise" associated with the feet, and that pain management was required.  It was also noted that the surgical correction, itself a more drastic therapeutic measure, did not provide the Veteran relief of her foot pain. The assessment of that physician was that her symptoms had been recalcitrant to treatment for the prior four years and were unlikely to improve without permanent activity restrictions/rest.  He recommended permanent restrictions of walking and standing no more than five minutes per hour. 

The Veteran's personal VA physician, in February 2008, noted that indeed, the Veteran's plantar fasciitis was severe enough to require a manually operated wheelchair or a cane/walker (again, no mention of flatfoot was reported).  It was further noted that the foot pain, and the medication required to control it, caused the Veteran to be ineffective at work and that this was responsible for her losing her most recent job.  That is to say, an impact considerably greater than moderate impairment was described by this clinician.  

In September 2008, the Veteran was given a second VA examination, and plantar fasciitis was again noted as being present bilaterally.  This examiner specified that there was no examination being performed for flatfoot, and the focus was solely on the manifestations attributed to the service-connected plantar fasciitis.  The report of examination is, however, somewhat contradictory, as the examiner concluded that moderate limitations existed with respect to daily activities; however, it was also reported that the Veteran could stand for only a few minutes due to the disability.  

The Board, in its recent remand, directed that a new, comprehensive VA examination be afforded.  The returned opinion, dated in May 2011, noted that pes planus was present bilaterally; however, this was not attributed to plantar fasciitis, and the diagnosis of bilateral plantar fasciitis was maintained.  Pain in the arch and heel, with shooting flare-ups to 9 out of 10 in intensity was reported.  The Veteran stated that she is not restricted in daily activities per se; however, she reported needing to dress and cook in short spurts of activity due to pain in the feet.  The Veteran stated that she could only walk for approximately five minutes before needing to sit, and that she must use a cane or walker while ambulating.  Tenderness in both arches of the feet was noted upon palpation, and radiographic reports revealed mild bone spurring of the calcaneus.  The Veteran was noted to have a very slow antalgic gait, and while limitation of motion and function was not objectively noted, the examiner opined that the pain associated with the condition was so severe as to prevent her from functioning in any environment where she would be required to stand on her feet.  


Plantar fasciitis does not have a specific Diagnostic Code (Code) associated with it in the rating schedule.  Accordingly, the Board must consider an appropriate rating, by analogy, of the diagnostic criteria that best represents the disability picture.  Here, the Board notes that the RO initially evaluated the Veteran under Code 5284, pertaining to "other" injuries of the foot (i.e. injuries not covered specifically by separate Codes).  According to these regulatory guidelines, a 10 percent rating is assigned for a moderate foot injury.  A 20 percent rating is assigned for a moderately severe foot injury.  The maximum rating, 30 percent, is assigned for a severe foot injury.  A note to the regulatory guidelines provides that with actual loss of use of the foot, a 40 percent rating is assigned.  The Veteran has not alleged, nor does the record demonstrate, loss of use of either foot, and accordingly, a 30 percent rating is the maximum available schedular rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Following the 2011 examination, as noted above, the RO assigned a 30 percent rating under Code 5276.  This was due to the presence of pes planus, which was noted upon examination.  The effective date of this change in rating was May 2011, the date of the examination.  It is noted that Code 5276 allows for a 10 percent rating for moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo Achillis, pain on manipulation and use of the feet, bilateral or unilateral.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 30 percent disabling for bilateral disability, and a 50 percent rating is awarded where bilateral flatfeet are manifested by pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achillis on manipulation, that is not improved by orthopaedic shoes or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  

The Board does not agree with the change in Diagnostic Code assigned by the RO in this case.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Here, the Board does not feel this standard has been met.  Simply, while pes planus was noted, and is part of the Veteran's overall foot disability picture, at no time has the pes planus been specifically associated with the service-connected plantar fasciitis or her military service.  Indeed, in rating the Veteran under the Code applicable to flatfoot, the RO combined the impairment of each foot into a bilateral rating (as that is required by this code).  Not only does this action implicate flatfoot, which in itself is not a service-connected condition, it also disallows the Veteran from obtaining separate higher ratings for the impairment associated with both the left and right foot independently.  

The nature of plantar fasciitis is one of a chronic injury to the plantar fascia muscle on the sole of the foot.  This is emphasized in the language of the 2011 VA examination report, in which while pes planus was noted, the focus of the examiner was on the tenderness and pain associated with the underside of the arch and heel.  Pes planus was noted only as a co-morbid disorder, and in understanding this, and in noting that there is no specific code applicable to the rating of plantar fasciitis, the Board finds that a rating under Code 5284 (as was used by the RO prior to May 2011) is most appropriate.  

In rating the Veteran under such a code, the Board notes that the Veteran has had injection therapy and surgery in the time proximate to her discharge from service, and has been so disabled throughout the course of the appeal as to need a wheelchair and other assistive devices to ambulate.  Consistently in forwarding her contentions, the Veteran has maintained very sharp pain and limitations in standing, walking, and in the performance of daily tasks.  Severe pain was noted in the first VA examination of 2005, and it was noted to be so limiting as to require the Veteran to use unpaid sick leave.  The intensity of the pain has continued to increase since that time; however, the Veteran's clinical consultations and examination results show that it has been severely limiting since the time that service connection was granted in 2003.  

The Board notes that terms such as "severe" and "moderately severe" are not defined by regulation, and must be applied by the Board in a manner that is "equitable and just."  38 C.F.R. § 4.6.  In so doing, the Board must conclude that the Veteran has had severe, ambulation-restricting pain in the right and left foot since the time of the award of service connection.  She has required continual treatment, consultations with pain management physicians, and daily medication since that time, and as noted, has had injection therapy and surgery with little relief.  One doctor recommended a permanent restriction of walking or standing no more than five minutes per hour, certainly indicative of a significant degree of functional impairment.  There is nothing to indicate the Veteran as not being credible in her assertions of extreme pain, and her limitations due to this pain have been noted by medical professionals.  Indeed, the SSA has determined the Veteran as disabled solely due to her plantar fasciitis.  Although this finding is not binding on VA, it is certainly relevant.  Accordingly, the Board is satisfied that severe foot injuries in the form of plantar fasciitis exist in the right and left foot, and that these injuries have existed at such a severity since the award of service connection in September 2003.  Pursuant to regulatory criteria, separate 30 percent ratings for the right and left foot will be assigned as of that date.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The Board notes that this is the maximum schedular rating for all periods on appeal, and that the Veteran's disability picture is fully contemplated by these criteria.  Indeed, she is in receipt of a separate TDIU as due to her unemployability, and there is nothing so unique as to warrant a referral to the Director of VA's Compensation Service for consideration of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).   In reaching the above determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  The evidence shows that the Veteran is entitled to the maximum schedular rating for her left and right foot plantar fasciitis for the periods on appeal, and there is no indication of a need for a referral for an extraschedular consideration.  


ORDER

Entitlement to a 30 percent initial rating for left foot plantar fasciitis, from September 10, 2003 to the present, is granted subject to the statutes and regulations applicable to the payment of VA monetary benefits.  

Entitlement to a 30 percent initial rating for right foot plantar fasciitis, from September 10, 2003 to the present, is granted subject to the statutes and regulations applicable to the payment of VA monetary benefits.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


